Citation Nr: 1510566	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-48 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1944 to November 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent evaluation effective May 12, 2009.  The case was subsequently transferred to the RO in Phoenix, Arizona.  

During the pendency of the appeal, the RO issued a rating decision in May 2012 in which it granted an increased evaluation of 30 percent for PTSD effective from February 27, 2011.

The Veteran testified before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is of record in Virtual VA.  

In May 2013, the Board remanded the case for further development.  Following the Board's remand, the Appeals Management Center (AMC) issued a June 2013 rating decision, granting a 30 percent evaluation effective from May 12, 2009.  As a result, the 30 percent rating was granted for the entire appeal period.  

The case was then returned to the Board for appellate review.  In an August 2013 decision, the Board denied an initial evaluation in excess of 30 percent for PTSD.  

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Order, the Court vacated the portion of the August 2103 Board decision denying an increased evaluation for PTSD and remanded the matter to the Board for development consistent with the parties' December 2013 Joint Motion for Remand (Joint Motion).  

In May 2014, the Veteran submitted an additional lay statement in support of his claim.  With this statement, he specifically requested remand to the Agency of Original Jurisdiction (AOJ) for review of this new evidence.  In July 2014, the Board accordingly remanded the case for that review and additional development.  The case has since been returned to the Board.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  As discussed above, a transcript of the Veteran's March 2013 hearing is of record in Virtual VA.  Virtual VA also includes Phoenix VA Medical Center (VAMC) treatment records.  However, the RO and AMC have reviewed these treatment records in the August 2009 rating decision on appeal, September 2010 statement of the case (SOC), May 2012 rating decision, May 2012 supplemental statement of the case (SSOC), June 2013 rating decision, and June 2013 SSOC.  All other documents in Virtual VA are duplicative of those in VBMS.  

The issues of entitlement to an increased evaluation for hearing loss and to service connection for uncontrollable blood pressure, a cardiac disorder affecting his aorta, and a disorder causing falls due to loss of consciousness have been raised by the record in March 2014 and December 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  His disability is not productive of occupational and social impairment with reduced reliability and productivity.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied as to the issue of entitlement to a higher initial evaluation for his PTSD.

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  As will be discussed below, the AOJ also obtained the most recent treatment records from the Phoenix VAMC.  For his part, the Veteran submitted personal statements and arguments from his representative.  The Board notes that he had also identified private treatment for depression in the 1970's through Arizona Healthcare (later bought by Cigna) at his June 2009 VA examination, in an April 2009 lay statement, and in his May 2009 stressor statement; however, these treatment records would entirely predate the appellate period in this case.  Thus, these treatment records could not be relevant to the issue of the severity of his PTSD since May 2009.

Similarly, the Veteran identified private treatment with Dr. R.J.B. at his March 2013 hearing and in a July 2013 lay statement.  However, other references to Dr. R.J.B. in the medical evidence reflect November 2013 pulmonary function testing and treatment following an October 2014 fall.  Additionally, the Veteran's March 2013 testimony specified that Dr. R.J.B. is a primary care doctor, and the March 2014 lay statement detailed that Dr. R.J.B. treats his chronic obstructive pulmonary disorder.  Therefore, it would appear that Dr. R.J.B. does not treat the Veteran's PTSD, as he is not a psychologist or psychiatrist.

Moreover, the record reveals that the Appeals Management Center (AMC) sent the Veteran a letter in May 2013 specifically requesting his authorization to release Dr. R.J.B.'s treatment records and afforded him a second opportunity to release any private treatment records in August 2014 following the Board's July 2014 remand.  While the Veteran responded to the AMC's first request in June 2013 with copies of the June 2012 Phoenix VMAC neuro-psychological consultation, he has never provided Dr. R.J.B.'s treatment records or supplied the AOJ with VA Form 21-4142 authorizing VA to obtain his treatment records from Dr. R.J.B. on his behalf.  All of his correspondence with the VA since the AMC's second request has focused on the new claims referred to the RO above.  The Board also kept the record open for 30 days following the March 2013 hearing for the submission of Dr. R.J.B.'s private treatment records, but the Veteran did not provide such evidence.  As will be discussed below, the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1).  Therefore, the Board finds that the Veteran has not adequately identified or authorized the release of any other available, outstanding records that are relevant to the claim being decided herein.  

The Veteran was also afforded VA examinations in June 2009, February 2011, June 2013, and October 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported history and the Phoenix VAMC treatment records.  The examiners performed a mental status examination and fully addressed the schedular criteria relevant to rating the disability in this case.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined in October 2014.  38 C.F.R. § 3.327(a).  In fact, the Phoenix VAMC treatment records through December 2014 reveal no mental health treatment since June 2012.  As listed above, all of the Veteran's correspondence since the AMC's second request in August 2014 has focused on claims that are more recent rather than the current severity of his PTSD.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Further, the appellant presented testimony at a hearing before the Board in March 2013.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned Veterans Law Judge set forth the issue to be discussed at the opening of the hearing.  The undersigned Veterans Law Judge also sought to identify pertinent evidence not currently associated with the claims folder, to include any relevant post-service treatment, and as discussed above, the Veteran testified as to private treatment with Dr. R.J.B.  The hearing gave the Veteran and his wife the opportunity to discuss his PTSD symptoms, and the undersigned Veterans Law Judge highlighted the elements necessary to substantiate a claim for increased evaluation.  The appellant, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claim.  Specifically, the hearing focused on the elements required for increased evaluation under Diagnostic Code 9411.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board also finds that the AOJ has complied with the Board's May 2013 and July 2014 remand directives.  As discussed above the AMC, contacted the Veteran specifically regarding his authorization to release Dr. R.J.B.'s treatment records in May 2013, obtained the outstanding Phoenix VAMC treatment records in June 2013, afforded him with the June 2013 VA examination, and awarded an increased initial evaluation of 30 percent in a June 2013 rating decision.  In August 2014, the AMC again contacted the Veteran, giving him the opportunity to identify any outstanding treatment records.  In August 2014, October 2014, and December 2014, the AMC associated the most recent Phoenix VAMC treatment records with the Veteran's VBMS file.  Finally, in October 2014, the AMC afforded the Veteran a current VA examination.  The Veteran has failed to provide a VA Form 21-4142 for Dr. R.J.B.'s treatment records in response to the AMC's May 2013 and August 2014 requests.  A claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians and authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records, or submit those records himself.  38 C.F.R. § 3.159(c)(1)(i)-(ii).  Therefore, the Board finds that the AOJ has complied with the May 2013 and July 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error 
or issue that precludes the Board from addressing the merits of this appeal.

Law and Analysis

The Veteran contends that he is entitled to a higher initial evaluation for his service-connected PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's PTSD is currently assigned a 30 percent disability evaluation pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under Diagnostic Code 9411, a 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The evidence for consideration in this case includes the Phoenix VAMC treatment records, the VA examinations, and the Veteran's lay statements.  The earliest VA treatment records showing any psychological complaint or problem appear in April 2009.  The Veteran reported nightmares for many years and noted that his wife of 48 years has slept separately for more than 30 years due to his thrashing and screaming in his sleep.  He characterized his wife as supportive and his relationship with his children and grandchildren as close.  The Veteran also detailed that he is active in the community through a bible study group and volunteering.  He further reported having flashbacks, triggered by reports of war on the news; an exaggerated startle response; faithfully checking door and window locks every night; hypervigilance; and avoidance of crowds, war movies, and war related news.  He explained that these symptoms have affected his relationships and jobs since separation.  However, he denied experiencing depression, worthlessness, hopelessness, concentration problems, panic attacks, anxiety, lack of interest, and suicidal or homicidal ideations.  The psychiatrist objectively noted the Veteran to be neatly dressed and groomed, to be cooperative, to be alert and oriented in all spheres, to use normal speech patterns, to exhibit a linear thought process, to show a euthymic affect, and to demonstrate adequate insight and judgment for the purposes of treatment.  The psychiatrist found no suicidal ideation, homicidal ideation, hallucinations, or paranoia.  She concluded by diagnosing him with PTSD and assigning a GAF score of 65.  

Throughout 2009 and 2010, the Veteran continued to seek treatment at the Phoenix VAMC.  In May 2009, he met with a nurse and reported to her that the Citalopram prescription worked well, as evidenced by less arguing with his wife.  He also noted that his last nightmare was 10 days earlier, that he still experienced anxiety during the day, that he still responded with an exaggerated startle response, and that he still got up at night to make sure that the doors and windows are locked.  The Veteran described his daily life as continuing to include bible study, volunteering, time with his grandchildren, and hiking.  The nurse objectively noted the Veteran to be neatly and cleanly dressed, to be oriented in all spheres, to use normal speech patterns, to demonstrate a congruent affect and logical thought processes, and to show fair insight.  She characterized his memory and judgment as intact.  The Veteran also began group treatment in June 2009, which he continued through March 2011.  

During the June 2009 VA examination, the Veteran recounted frequent nightmares prior to beginning his Citalopram prescription in April 2009, but noted the decline in nightmares to one or two per month.  He acknowledged having an exaggerated startle response, hypervigilance, and difficulty with anger (described as engaging in verbal altercations without violence).  While the Veteran stated that he avoided large crowds, he reported having many friends with whom he enjoyed having lunch or dinner and going to concerts or plays.  He also reported continued involvement with his church through frequent attendance, weekly bible studies, and socials.  The VA examiner indicated that the Veteran had been retired for approximately 12 years, but had been volunteering part-time at a veterans' home in his retirement.  The Veteran denied any lost time from work related to mental health struggles.  

The June 2009 VA examiner also conducted a mental status examination.  The results of that examination revealed the Veteran to be alert and fully oriented.  He had good grooming was and an euthymic mood.  The VA examiner described the Veteran's affect as appropriate, his speech as normal in rate or tone, and his judgment and thought process as normal.  The Veteran denied having suicidal or homicidal ideations.  The VA examiner considered the Veteran's judgment and insight satisfactory and his impulse control appropriate.  The June 2009 VA examiner concurred with the April 2009 psychiatrist's diagnosis of PTSD and GAF score of 65.  He characterized the Veteran's symptomatology as mild and concluded by highlighting that the Veteran continued to volunteer part-time and be involved in many extra activities, such as church and working out.  He also noted that the Veteran maintained a good relationship with his wife, children, and grandchildren.  

The Veteran met with the April 2009 psychiatrist again in June 2009, August 2009, January 2010, March 2010, June 2010, and August 2010 before requesting a new mental healthcare provider in October 2010.  At each evaluation, she issued a diagnosis of PTSD and assigned a GAF score of 65, until August 2010 when she assigned a GAF score of 60.  The Veteran invariably reported to her that his PSTD group treatment had been helpful.  The psychiatrist consistently noted the Veteran to be neatly dressed and groomed, cooperative, and alert and oriented in all spheres. He used normal speech patterns, demonstrated a linear thought process, and showed adequate insight and judgment for treatment.  The psychiatrist never found any suicidal ideation, homicidal ideation, hallucinations, or paranoia.  In June 2010, she further specified the lack of any mania, psychosis, or panic.  

The Veteran's affect was anxious in June 2009 and January 2010, but was considered normal in August 2009, March 2010, June 2010, and August 2010.  In June 2009, he expressed his feeling that the new shipment of Citalopram has caused this anxiety.  In August 2009, the Veteran described his mood as good/stable.  In January 2010, the Veteran reported that his wife was not doing well and that he had "almost lost her."  At that time, he described his mood as more irritable with an increase in his PTSD symptoms.  In March 2010 and June 2010, he characterized his mood as okay.  In June 2010, the Veteran also reported that he had recently tripped and fell, but was "doing ok" mentally.  He felt that his medication was helping, and he denied experiencing depression, hopelessness, or lack of concentration.  As of that June 2010 treatment note, the Veteran was still volunteering as a chaplain, occasionally hiking, and spending time with his grandchildren.  

In November 2010, the Veteran met with a new VA psychiatrist.  The Veteran again listed PTSD symptoms of nightmares, flashbacks triggered by war on the news, an exaggerated startle response, checking door and window locks, and avoidance of crowds.  The Veteran repeated that his wife had slept separately for many years due to his thrashing and screaming in his sleep, but he reported that she now sleeps in a separate room.  He also reported an increase in the intensity of his PTSD symptoms, concurrent with his daughter's breast cancer diagnosis.  The Veteran reiterated that he was retired, but specified that, at the time of his retirement he had been employed as a statistician for the County Sheriff's Department for 20 years.  The psychiatrist objectively noted the Veteran to exhibit good personal hygiene, to be alert and cooperative, to be fully oriented in all spheres, and to show appropriate thought content.  The psychiatrist considered the Veteran's attention, concentration, and memory to be intact and his judgment to be adequate.  The psychiatrist noted that there were no hallucinations, delusions, thought disorders, suicidal ideation, or homicidal ideation.  He concurred with the PTSD diagnosis and assigned a GAF score of 50.  

The Veteran met with another VA nurse in January 2011.  He reported to her that his current Celena (brand name for Citalopram) prescription had increased since his last visit and that he was doing better with that increase.  For PTSD symptoms, he listed continued nightmares, hypervigilance, sleeping too much with afternoon naps, and a low energy level, but he also reported having a good appetite, concentration, and memory.  The Veteran additionally repeated that he had been retired for 13 years, but continued to stay active volunteering, attending bible study, and spending time with his grandchildren.  She noted his family and friends to be a source of social support.  The Veteran denied any suicidal ideation, and the nurse noted that he was polite and cooperative, used clear speech, and exhibited relevant and coherent thoughts.  She also noted him to be alert and oriented with okay insight and judgment.  
At the VA examination in February 2011, the Veteran repeated that his symptoms had improved under his current medication regimen; specifically noting that his anger, irritability, and anxiety had all decreased in severity.  He did report having nightmares twice per week and angry, verbal outbursts.  The Veteran indicated that he engaged in hypervigilant behaviors, experienced intrusive thoughts, and reacted to being surprised with an exaggerated startle response.  He reported that he got along well with his wife and had frequent contact with his children.  He continued to be active in his church, volunteer, and socialize with a number of friends. 

The mental status examination revealed that the Veteran's immediate, recent, and remote memories were intact.  He was oriented in all spheres, and his speech was normal, with a noticeable increase in the level of emotionality when discussing his active duty stressors.  The Veteran's thought process was spontaneous, sometimes overabundant with detail, and his continuity of thought contained considerable rambling.  However, the examiner was able to refocus the Veteran toward goal-directed and relevant thought.  The Veteran was somewhat preoccupied with his past military experiences.  The examiner found no suicidal or homicidal ideation, no delusions, no ideas of reference, and no feelings of unreality.  The Veteran's mood was anxious, and his range of affect was broad.  The VA examiner noted the Veteran to be pleasant, with a talkative demeanor and sense of humor.  The Veteran was alert, responsive, and cooperative.  The examiner characterized the Veteran's judgment as adequate, and his concentration as intact. 

The February 2011 VA examiner concurred with the existing diagnosis for PTSD and assigned a GAF score of 55.  He reported that there had not been a permanent increase in severity of his PTSD as a result of the recent family stressors.  "In fact, the Veteran's own subject[ive] report is that there has been recent improvement with his medication regimen."  The examiner opined that the Veteran's "current symptomatology relevant to [PTSD] is in the moderate range."

In March 2011, the Veteran met with a physician's assistant who concurred with the existing PTSD diagnosis and assigned a GAF score of 65.  The Veteran reported to her that his prescription continued to work well for his daytime anxiety, but that he continued to thrash in his sleep.  She therefore planned to continue his Citalopram prescription and add Prazosin for nightmares.  The Veteran listed the same PTSD symptoms of nightmares, flashbacks, exaggerated startle response, hypervigilance, avoidance, and irritability.  For this treatment, he added the symptom of some difficulty concentrating.  The physician's assistant objectively noted the Veteran to be neatly dressed and well groomed, as well as alert and oriented.  She considered his attention span satisfactory, his mood relaxed, his speech normal, his thought process linear, and his insight and judgment intact.  The physician's assistant found no gross deficits in memory, no hallucinations, no delusions, no paranoia, no suicidal ideation, and no homicidal ideation.  In August 2011, the Veteran contacted the March 2011 physician's assistant to report that his syncopal episodes make it difficult to drive to the Phoenix VAMC for mental health treatment.  He requested renewal of his Citalopram prescription and reported a lack of change in his PTSD symptoms.  

As discussed above, the Veteran's primary care physician referred him for VA a neuro-psychological consultation in June 2012.  His wife accompanied him to that evaluation and described the gradual decline in her husband's memory over the past 5 to 10 years.  However, she indicated that his hearing loss might have played a part in that decline.  She also reported his confusion about dates or loss of direction while driving.  The Veteran reported his PTSD symptoms, to include hypervigilance, nightmares (1-2 per week), an exaggerated startle response, and irritability.  His wife further noted his tendency to be more withdrawn in the past 5 years, as evidenced by the preference to read or sleep over social interaction, but again admitted that this might be due to his hearing loss.  The Veteran finally reported that he has many friends and treats his PTSD with Sertraline (another depression medication), but he denied a history of depression, suicidal ideation, or psychosis.  The psychiatrist objectively noted the Veteran to be appropriately groomed and cooperative, to use normal speech, and to exhibit a full range of affect; but also to demonstrate tangential and over-inclusive thought processes.  

In June 2014, the Veteran specifically denied the need for mental health services, as his PTSD was chronic and without suicidal ideation.  The Phoenix VAMC treatment records include no entries for mental healthcare since that June 2014 note.  The VBMS file does, however, include the Veteran's lay statements, March 2013 hearing testimony, and the June 2013 and October 2014 VA examination reports.  

The Veteran submitted lay statements in April 2009, May 2009, October 2009, and February 2010 detailing his PTSD symptoms.  These statements describe difficulty with education while he was in college, problems with his employment before he secured a job working alone, temper, anger, impatience, anxiety, irritability, nerves, sleep problems, fatigue, depression, mood swings, nightmares, hyperarousal, increased startle response, poor concentration and memory, confusion, frustration, and verbal outbursts.  These symptoms are largely consistent with the VA treatment records and VA examination reports.  None of these statements includes any reference to panic attacks or impairment of judgment or abstract thinking.  Additionally, the Veteran's statements regarding problems with education, employment, and social relationships specify that these problems occurred prior to finding a job where he could work alone.  As the Veteran reported to the November 2010 VA psychiatrist that he had worked for 20 years as a statistician prior to his retirement, it is clear that these employment, education, and social difficulties significantly predated his May 2009 claim, and therefore the appellate period.  

Immediately before the Veteran's June 2012 VA neuro-psychological evaluation, he filed a May 2012 statement.  That statement was an apology letter to a nurse or security guard who woke him up between three and four in the morning during an overnight hospitalization for cardiac treatment.  The Veteran apparently responded to the situation with anger and assured the employee that he never had any intention to cause physical harm.  He explained that he has problems controlling his emotions as a result of active-duty stressors, which occurred at night.  

At his March 2013 hearing, the Veteran testified that he experienced panic attacks several times a week and night terrors that cause him to scream in his sleep.  While the Veteran did have dinner at his daughter's house every Sunday, he reported that he felt isolated due to his PTSD.  However, his wife attributed his withdrawal from the family to his hearing impairment.  The Veteran considered the kitchen at his daughter's house a "concentrated area" and noted that his family members inform him that they do not need his help.  While the Veteran reported having few friends, he testified that he belonged to different groups through his church and participated in a weekly bible study group.  The Veteran also complained of short-term memory impairment, but reported better long-term memory.  He described this in the context of remembering the names of movie stars from when he was a child, but not remembering the names of current movie stars; however, he stated that this was due to not liking the current movies.  The Veteran's wife agreed that his long-term memory was very good, but his short-term memory was very bad.  She also noted his continued motivation to read, but by contrast, noted his mood to be crankier than it used to be.  The Veteran also commented upon his employability, reporting that he had volunteered following retirement.  He specified that he had been forced to give up volunteering over a year earlier due to his inability to drive.  He finally reported that he loses his temper six times per week.  The Veteran's wife finally described the Veteran's inclination to stay home more since his recent falls, but attributed these falls to lack of oxygen rather than PTSD.  

During the June 2013 VA examination, the Veteran recounted experiencing nightmares, irritability, and anxiety.  He explained to the VA examiner that he remained active, babysat his grandchildren, attended church, and participated in a bible study group.  He attended weekly family dinners with his extended family, ran errands, and did chores.  The VA examiner objectively noted anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  The examiner also noted that the Veteran had not been hospitalized for his PTSD and that his symptom presentation, function, and impairments are similar to those reflected in the February 2011 VA examination report.  The examiner characterized the Veteran's PTSD as "moderate in severity," indicated that his condition required continuous medication, and noted that he had to fight irritability.  He concluded that the Veteran's symptomatology resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  The VA examiner assigned a GAF score of 55.  

Following the March 2013 hearing and June 2013 VA examination, the Veteran submitted June 2013, July 2013, and May 2014 lay statements.  In June 2013, he attributed his memory problems to his advanced age and reported taking Donepezil (an Alzheimer's medication).  In July 2013, he submitted further copies of the June 2012 neuro-psychological consultation and reported that his nightmares had gotten worse.  In May 2014, the Veteran listed PTSD symptoms of depression, a nearly complete lack of social engagements, and an "up and down" relationship with his wife.  

The record indicates that the Veteran has been married to his wife for more than 50 years.  In a May 2009 statement, the Veteran's spouse indicated that, shortly after they were married, she woke up to find the Veteran in the kitchen.  When she went to check on him, he became angry, accused her of sneaking up on him, and threw a chair into a wall.  The Veteran's spouse indicated that her husband has continued to experience nightmares and noted that his temper has been getting shorter.  In a December 2010 statement, she again commented on the Veteran's nightmares.  

In October 2014, the VA examiner performed a mental status examination and reviewed the Veteran's VBMS file, including the Phoenix VAMC treatment records and the prior VA examination reports.  The Veteran continued to characterize his relationship with his wife as good and his relationship with his children as close.  While the Veteran reported some decline in social and leisure activities, he attributed this to his declining physical health rather than any lack of interest.  He denied any suicidal ideation or problems with anger.  For PTSD symptoms, the Veteran endorsed hypervigilance, sleep disturbance, and social or occupational impairment.  He considered the biggest continuing symptom of his PTSD to be fear of the unknown, especially at night.  The examiner objectively noted anxiety, chronic sleep impairment, and mild memory loss.  The examiner further reported the Veteran to be well groomed, and it was noted that he used normal speech and demonstrated good concentration.  He described the Veteran as cooperative and engaging.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased rating for PTSD.  The disability picture, to include the severity, frequency, and duration of his symptoms, as well as the resulting impairment of social and occupational functioning, is consistent with a 30 percent rating throughout the period on appeal.  
The Veteran has a history of symptoms that predominantly include nightmares, sleep impairment, flashbacks, exaggerated startle response, hypervigilance, and avoidance of crowds.  These symptoms support the current 30 percent evaluation.  Less frequently, he has also endorsed anxiety, anger, irritability, depression, panic attacks, difficulty concentrating, short-term memory problems, and a recent tendency to become socially withdrawn.  For example, the Veteran endorsed anxiety in May 2009, June 2009, and January 2010 to his VA psychiatrist as well as in April 2009, May 2009, and May 2012 lay statements, but he denied anxiety to his VA psychiatrist in April 2009.  He reported that his medication worked well to manage his anxiety at the VA examination in February 2011, to his VA physician's assistant in March 2011, and in a July 2013 lay statement.  However, anxiety, a depressed mood, and less than weekly panic attacks still only support his current 30 percent evaluation.  

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

Whether the Veteran's memory problems or panic attacks could support a higher evaluation depends on the severity and frequency of these symptoms.  For example, the 30 percent criteria consider mild memory loss, but the 50 percent criteria contemplate impaired short and long-term memory.  The 30 percent criteria consider panic attacks weekly or less often, but the 50 percent criteria contemplate panic attacks more than once per week.  

With regard to panic attacks, the Board has considered the Veteran's March 2013 testimony that he suffered from several panic attacks per week.  However, the Board also notes that none of the Veteran's written lay statements, either before or after this testimony, have ever listed panic attacks as a symptom of his PTSD.  His March 2013 testimony is inconsistent with the remainder of the record.  None of the Veteran's VA mental healthcare providers has ever noted panic attacks as one of the Veteran's psychological impairments.  The Veteran's VA psychiatrist specifically commented on the lack of panic attacks in April 2009 and June 2010.  The Veteran also did not report panic attacks to his VA psychiatrist, VA psychiatrist, nurses, physician's assistant, or any of the VA examiners, including the June 2013 and October 2014 VA examiners who performed examinations following the Veteran's March 2013 testimony.  To the extent that this testimony may reflect a higher degree of impairment, the Board finds that the statements made to VA examiner and mental health care professionals during examinations and treatment are more probative than statements made in furtherance of an appeal for increased compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345-46 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Thus, the Board has accorded more weight to the statements made in the course of treatment and on examination.  Moreover, even assuming for the sake of argument that the Veteran has more frequent panic attacks, the Board notes that one symptom alone does not necessarily warrant a higher evaluation.  38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Regarding the Veteran's memory, the June 2012 neuro-psychological consultation recorded his wife's statements as to the gradual decline in her husband's memory over the past 5 to 10 years.  Her examples included confusion as to dates and losing directions while driving.  The Veteran and his wife similarly testified in March 2013 as to his good long-term memory and bad short-term memory, and he had submitted a February 2010 statement reporting poor memory.  However, the Veteran reported good memory to the January 2011 VA nurse, and the November 2010 psychiatrist considered the Veteran's memory to be intact.  The Veteran also attributed his memory loss to his age in a June 2013 lay statement.  The June 2013 and October 2014 VA examiners each noted mild memory loss, without specific impairment of short or long-term memory.  Therefore, the Board finds that these short-term memory problems with names and directions more approximately fit the mild memory loss contemplated by the 30 percent criteria than the memory impairment called for by the 50 percent criteria.  

As to the Veteran's motivation and mood, the Veteran's wife noted his motivation to read at the March 2013 hearing, and the Veteran reported his continued interest in social and leisure activities despite his declining physical health at the October 2014 VA examination.  Moreover, despite the Veteran's report of depression, mood swings, anger, irritability, and difficulty concentrating in his lay statements, his mood and motivation do not appear to be a consistent problem for him.  For example, the Veteran complained of difficulty concentrating in a February 2010 lay statement and to his physician's assistant March 2011, but denied impaired concentration to his VA psychiatrist in April 2009 and June 2010.  The Veteran's VA psychiatrist noted his concentration to be intact in November 2010, and the Veteran reported good concentration to a VA nurse in January 2011.  The February 2011 and October 2014 VA examiners similarly found no impairment with his concentration.  

The Veteran endorsed difficulty with anger in June 2009 to his VA psychiatrist, but reported that his medication had decreased his anger at the February 2011 VA examination, and he denied anger problems at the October 2014 VA examination.  Similarly, despite the Veteran's lay statements detailing depression as a symptom, he denied depression in April 2009 and June 2010 with his VA psychiatrist.  He denied depression again in June 2012 at the neuro-psychological consultation and at the June 2013 VA examination.  While the Veteran endorsed irritability in January 2010 with his VA psychiatrist, in March 2011 with his physician's assistant, in June 2012 at the neuro-psychological consultation, and at the June 2013 VA examination, he denied irritability at the February 2011 VA examination.  Significantly, the Veteran reported to the February 2011 VA examiner that he had seen a big improvement with his medication, and he reported to the June 2013 VA examiner that he had a good response to his medication with regard to anxiety and irritability.  

Moreover, the Veteran described his mood to his VA psychiatrist as anxious in June 2009, good/stable in August 2009, irritable in January 2010, and okay in March 2010 and June 2010.  In November 2010, his psychiatrist considered the Veteran's mood to be anxious, but his physician's assistant considered it normal in March 2011.  The June 2009 VA examiner characterized the Veteran's mood as euthymic, the February 2011 VA examiner characterized the Veteran's mood as anxious, the June 2012 neuro-psychiatrist characterized the Veteran's mood as good, and the June 2013 VA examiner found no disturbances in the Veteran's motivation and mood.  Notably, the Veteran's anxiety and irritability in January 2010 coincided with "almost losing" his wife.  His anxious mood in November 2010 coincided with the recent family stress associated with his daughter's breast cancer diagnosis.  This suggests occasional or intermittent challenges during periods of significant stress rather than persistent disturbance of his motivation and mood.  

In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with a 50 percent rating or higher during the appeal period, to include consideration of the Veteran's lay statements, his testimony, the June 2012 neuro-psychological consultation, the VA examinations, and the Phoenix VAMC treatment records.  Again, the Veteran has a history of symptoms that includes nightmares, fitful sleep, flashbacks, exaggerated startle response, hypervigilance, and avoidance of crowds.  However, his long employment history of 20 continuous years with the same employer prior to retirement and volunteering for over 10 years following retirement, without problems, is inconsistent with difficulty in establishing and maintaining effective work relationships.  The Veteran's lay statements reporting such difficulty make it clear that these employment, education, and social difficulties significantly predated his May 2009 claim and therefore the appellate period.  Additionally, his active involvement with his church and weekly bible study group strongly demonstrates the lack of any current social impairment or difficulty in establishing social relationships.  

Significantly, according to his March 2013 testimony, the Veteran only discontinued volunteering due to his inability to drive, rather than due to any social or occupational impairment associated with his PTSD.  At the June 2012 VA neuro-psychological evaluation, he reported that he had stopped driving at the request of his medical care providers based on their concerns regarding hypotension rather than any symptom of PTSD.  He reiterated that he cannot drive due to syncopal events to his VA physician's assistant in August 2011.  Moreover, according to his statements at the October 2014 VA examination, the Veteran continued to go to church and socialize with his family after he gave up volunteering.  While the Veteran reported social engagements "near zero" in his May 2014 lay statement, at the October 2014 VA examination, he merely characterized his social and leisure activities as somewhat declined.  He further attributed that decline to his waning physical health rather than any impairment caused by PTSD.  This is consistent with his wife's statements at the June 2012 neuro-psychological consultation and in her March 2013 testimony that the Veteran's social withdrawal may be due to his hearing loss.  

Further, the Veteran's symptomatology has not been similar to that of the 50 percent criteria.  Specifically, Veteran's VA psychiatrist consistently noted the Veteran's normal speech patterns, an affect that was at worst anxious but never flattened, and adequate insight and judgment from April 2009 through August 2010.  The Veteran's November 2010 psychiatrist concurred, finding normal speech, intact judgment, and an anxious affect.  The Veteran's physician's assistant and nurses all noted his insight and judgment to be intact.  The June 2009, February 2011, June 2013, and October 2014 VA examiners all agreed, using terms such as adequate or satisfactory to describe the Veteran's judgment; characterizing his speech as normal; and classifying his affect as appropriate, broad, or anxious, but never flattened.  The Veteran cannot be said to experience impaired judgment; impaired abstract thinking; or circumstantial, circulatory, or stereotyped speech.  

The VA treatment records and VA examination reports also do not include symptoms indicative of the 70 or 100 percent criteria, to include depression and panic.  To the extent these symptoms may be shown or argued, the Board also emphasizes that the Veteran's PTSD has not been shown to be productive of occupational and social impairment with deficiencies in most areas or total occupational and social impairment to warrant either a 70 or 100 percent rating.  As discussed above the Veteran's panic and depression appear to be intermittent during times of stress rather than persistent problems.  There is no indication that he has had any of the other symptoms of the 70 or 100 percent criteria, such as suicidal ideation; obsessional rituals; illogical, obscure, or irrelevant speech; impaired impulse control; neglect of his personal appearance and hygiene; homicidal ideation; or disorientation to time or place.  Furthermore, all of the evidence of record consistently highlights the Veteran's close, supportive relationships with his wife, children, and grandchildren, including his active participation in these relationships by attending family dinners on Sundays and babysitting his grandchildren.  The evidence of record also highlights his active role in his community through socializing with friends, belonging to different groups through his church, and participating in a weekly bible study group.  

Finally, the Board acknowledges that GAF scores have fluctuated during the appellate period.  From April 2009 to June 2010, his GAF scores were consistently 65.  His VA psychiatrist adjusted this to 60 in August 2010, and his psychiatrist adjusted this to 50 in November 2010.  However, his physician's assistant assessed a GAF score of 65 again in March 2011.  The VA examination reports list GAF scores of 65 in June 2009, 55 in February 2011, and 55 in June 2013.  A GAF score between 41 and 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM-IV.  

In this case, while a GAF score of 50 in November 2010 may suggest some impairment greater than that contemplated in the rating assigned, it is but one factor for consideration in assigning a rating, and the Veteran only exhibited such a low score at a single point in the appellate period associated with family stress as discussed above.  Overall, the symptoms demonstrated by the Veteran do not reflect an entire picture of behavior and level of impairment that is indicative of the low GAF score of 50.  On every other occasion, his GAF scores ranged from 55 to 65.  As such, while considering the GAF scores of record as part of the total social and occupational functioning picture, the Board finds that the Veteran's PTSD more generally reflects mild to moderate symptoms.  

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for the currently assigned 30 percent disability rating.  Overall, the Veteran has not demonstrated a level of impairment consistent with the 50 percent criteria, nor have the Veteran's symptoms caused occupational and social functioning in most of the areas referenced by the 70 percent evaluation criteria.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 50 percent have not been met or approximated for any period in this appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, the Board concludes that the weight of the evidence is against the Veteran's claim for a rating in excess of 30 percent for PTSD.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. at 53.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which primarily consists of nightmares, fitful sleep, flashbacks, exaggerated startle response, hypervigilance, avoidance of crowds, anxiety, anger, irritability, difficulty concentrating, short term memory problems, and depression.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Indeed, the rating criteria contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  As discussed above, the Veteran's VA treatment records show group therapy, individual therapy, and medication, but not hospitalization for PTSD.  The evidence also shows that he retired from a job that he successfully maintained for over twenty years and that he continued to volunteer for over ten years thereafter.  The evidence fails to show that PTSD has caused frequent hospitalizations or impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board does note that the Veteran has been retired for the entire appellate period; however, the preponderance of the evidence does not suggest that his unemployment is due to his service-connected PTSD.  

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An evaluation in excess of 30 percent for PTSD is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


